Citation Nr: 0737462	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  05-31 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for asthma.

2. Entitlement to service connection for a psychiatric 
disorder to include depression and post-traumatic stress 
disorder.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Horrigan 



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1989 to August 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in September 2004 and June 2005 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In August 2007, the veteran canceled her hearing before the 
Board. 

The claim of service connection for psychiatric disorders is 
REMANDED to the RO via the Appeals Management Center  in 
Washington, DC.


FINDING OF FACT

Asthma is not currently shown. 


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated 
in May 2004.  The veteran was notified of the type of 
evidence needed to substantiate the claim of service 
connection, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  The veteran 
was also informed that VA would obtain service records, VA 
records, and records of other Federal agencies, and that she 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with her 
authorization VA would obtain any such records on her behalf.  
The veteran was asked to submit evidence, which would include 
that in her possession, in support of the claim.  The notice 
included the general provision for the effective date of the 
claim.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) (notice of the elements of the claim, 
except for the degree of disability assignable. ).

To the extent that the VCAA notice about the degree of 
disability assignable came after the initial adjudication, 
the timing of the notice did not comply with the requirement 
that the notice must precede the adjudication.  As the claim 
is denied no disability rating can be awarded as a matter of 
law and therefore there is no possibility of any prejudice to 
the veteran with respect to the timing error as to degree of 
disability assignable.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim of service connection for asthma.  The 
RO has obtained service records and VA records.  The veteran 
was not afforded a VA examination because there is no 
evidence of a current diagnosis or recurrent symptoms.  As 
there are no additional records to obtain, no further 
assistance to the veteran is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Basis

On the entrance examination, there were no pertinent 
findings.  From October 1989 to January 1990, the veteran was 
seen several times for symptoms of coughing and wheezing.  
The assessments were bronchitis.  In February1991 with 
similar symptoms the assessment was an upper respiratory 
infection.  On the separation examination, the veteran denied 
shortness of breath or a chronic cough.  Chest X-rays during 
service, including on separation examination were normal. 

After service, there is no evidence of current asthma. 

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 303.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

Although the veteran was treated for symptoms of bronchitis 
during service, symptoms alone are not enough to establish 
service connection, there must be evidence of a current 
disability or persistent or recurrent symptoms.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997). 

Although the veteran is competent to describe symptoms of 
asthma, she is not competent to make a medical diagnosis that 
is medical in nature and not capable of lay observation.  In 
other words, the veteran's assertions that she has asthma is 
not competent evidence to establish that she actually has 
asthma because the veteran as a lay person is not qualified 
through education, training, or experience to offer a medical 
diagnosis that is not capable of lay observation.  For this 
reason, her  statements are not competent evidence and must 
be excluded.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In the absence of proof of a present disability, there is no 
valid claim of service connection for asthma.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for asthma is denied.


REMAND

On the claim of service connection for a psychiatric disorder 
to include depression and post-traumatic stress disorder, the 
veteran is seeing service connection in part based on a 
personal assault during service.  Under 38 C.F.R. § 
3.304(f)(3), VA will not deny a claim for post-traumatic 
stress disorder based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing her the opportunity to furnish this 
type of evidence or advise VA of potential sources of such 
evidence.  

Also, the service medical records contain several references 
to in-service treatment for symptoms of nervous vomiting, a 
suicidal gesture, extreme agitation, depressed mood, and 
symptoms of hysteria.   



As the evidence of record does not contain sufficient 
competent medical evidence to decide the claim, further 
evidentiary development under the duty to assist is needy and 
the claim is REMANDED for the following action:

1. Ensure full compliance with the notice 
requirements of the VCAA. 

2. On the question of the in-service 
personal assault, offer the veteran the 
opportunity to submit or identify 
evidence from sources other than her 
service records that may corroborate the 
veteran's account.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases;  and 
statements from family members, 
roommates, fellow service members,  or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of  the stressor include, but 
are not limited to: a request for a 
transfer  to another military duty 
assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety  
without an identifiable cause; or 
unexplained economic or social  behavior 
changes.  

3. Schedule the veteran for a VA 
examination by a psychiatrist to 
determine whether it is at least as 
likely as not that depression, if shown, 
is related to the symptomatology 
documented during service.  

If an in-service stressor is verified, 
the examiner is asked to determine 
whether the veteran has post-traumatic 
stress disorder on the basis of the 
verified stressor only.  The claims 
folder must be made available to the 
examiner for review.   

4. After the above is completed, 
adjudicate the claim of service 
connection for a psychiatric disorder to 
include depression and post-traumatic 
stress disorderd.  If any benefit sought 
remains denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
GEORGE E GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


